Citation Nr: 0809369	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  06-20 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to service connection for bilateral eye 
disability.

3.  Entitlement to service connection for chronic upper 
respiratory disability.

4.  Entitlement to service connection for chronic disability 
of the lymph system.

5.  Entitlement to service connection for sinus 
histiocytosis.

6.  Entitlement to service connection for a right ovarian 
disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to November 
1980.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida. 

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in December 2007.  A 
transcript of the hearing is of record.  

In May 2006, the veteran perfected an appeal of the RO's 
April 2005 denial of service connection for tenosynovitis of 
the right foot (claimed as tendonitis); however, this issue 
was resolved by an April 2007 rating decision granting 
service connection for this disability.

The Board notes that the veteran submitted additional medical 
records in August 2005, which have not been reviewed by the 
RO.  The veteran did not include a waiver of initial RO 
consideration of those records but the Board finds that the 
evidence is duplicative of the evidence previously of record.  
Therefore, a remand is not required. 

FINDINGS OF FACT

1.  Neither a chronic eye disorder, chronic upper respiratory 
disorder, chronic disability of the lymph system, sinus 
histiocytosis, nor any chronic right ovarian disorder was 
present in service or within one year of the veteran's 
discharge from service, and none of the claimed disabilities 
is etiologically related to service.

2.  No disability resulting from a disease or injury of the 
low back was present within one year of the veteran's 
discharge from service, and no current disability resulting 
from a disease or injury of the low back is etiologically 
related to service.


CONCLUSIONS OF LAW

1.  The veteran has no current low back disability resulting 
from a disease or injury incurred in or aggravated by active 
duty, and the incurrence or aggravation of arthritis of the 
low back during such service may not be presumed.  
38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).

2.  Right ovarian disability was not incurred in or 
aggravated by active duty, and its incurrence or aggravation 
during such service may not be presumed.  38 U.S.C.A. 
§§ 1101, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

3.  Neither bilateral eye disability, chronic disability of 
the lymph system, chronic disability of the upper respiratory 
system, nor sinus histiocytosis was incurred in or aggravated 
by active duty.  38 U.S.C.A. § 1131(West 2002); 38 C.F.R. § 
3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 
and Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No.  
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA, to include 
notice that she submit any pertinent evidence in her 
possession, by letters mailed in March and July 2004, prior 
to the initial adjudication of the claims.  The Board 
acknowledges that neither of these letters specifically 
listed the veteran's claim for service connection for 
disability of the right ovary.  However, in the Statement of 
the Case the appellant was informed that medical evidence 
showing that she currently has this claimed disability is 
required to substantiate this claim.  In addition, this 
subject was thoroughly covered at the hearing before the 
undersigned.  The appellant testified that she has received 
no post-service treatment for a disorder of the right ovary 
and she essentially acknowledged that there is no existing 
medical evidence showing that she has current disability of 
the right ovary.  Thus, it is clear that no additional notice 
to the appellant with respect to this claim would result in 
evidence to substantiate this claim.  

The Board also acknowledges that the veteran was not provided 
notice concerning the disability-rating and effective-date 
elements of the claims until June 2006, after the initial 
adjudication of the claims; however, this timing error was 
also harmless in view of the Board's determination herein 
that service connection is not warranted for any of the 
disabilities at issue.

The record also reflects that the veteran's service medical 
records and pertinent post-service treatment records have 
been obtained, and she has been afforded a VA examination 
that addressed most of her claims.  Although the veteran was 
not afforded a VA examination to determine the etiology of 
any eye disability and chronic upper respiratory infection, 
the Board has determined that no such examinations are 
required in this case because the medical evidence currently 
of record is sufficient to decide the claims and there is no 
reasonable possibility that such examinations would result in 
evidence to substantiate either claim.  In this regard, the 
Board notes that any medical opinion linking the veteran's 
claimed conditions to service would be based on a history the 
Board has determined to be inaccurate. 

Neither the veteran nor her representative has identified any 
other evidence that could be obtained to substantiate the 
claims.  The Board is also unaware of any such evidence.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the pertinent 
implementing regulation.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claims.

Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis or 
an endocrinopathy to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred or aggravated in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.



Analysis

The veteran contends that her claimed disabilities are 
related to service.

Service medical records include isolated notations of 
complaints of conjunctivitis in October 1976, bilateral eye 
pain in June 1978, difficulty breathing in January 1978, 
headache and blurred vision in February 1978, upper 
respiratory infection in March 1978, superficial keratitis of 
the right eye in June 1978) and low back pain in July and 
August 1978.  

There was an in-service diagnosis of severe lumbar lordosis 
since childhood in August 1978, but the abnormal lordosis was 
not attributed to a disease or injury and the service medical 
records do not otherwise show that the veteran was found to 
have a disease or injury of the low back.  

There are in-service findings of lymph nodes in the neck and 
groin, including a diagnosis of right groin lymph node in 
August 1979 and a diagnosis of inguinal node adenopathy, most 
probably secondary to chronic vaginitis, and right adnexal 
mass in November 1979.  

In service, there were diagnoses of umbilical cord hemorrhage 
of the placenta (September 1977), pelvic inflammatory disease 
(September 1979), ruptured corpus luteum cyst, right, and 
hemoperitoneum, mild degree, as well as a diagnostic 
laparoscopy (November 1979), and elective sterilization, 
repeat Cesarean section, and bilateral tubal ligation with 
Holka clips (September 1980); as well as complaints of pelvic 
pain (July 1979).  There is a private treatment record dated 
in September 1988 that refers to pelvic inflammatory disease.  

Otherwise, the medical records for the veteran's period of 
active duty are negative for evidence of the claimed 
disabilities.  The service medical records do not include 
the report of an examination for discharge, and the veteran 
has confirmed that she did not undergo such an examination.  
Thus, although the service medical evidence document some 
evidence of the claimed disabilities, they do not show the 
presence of a disease or injury of the low back and do not 
show that any of the other claimed disabilities were chronic 
in nature.

There is no post-service medical evidence showing that the 
veteran has current disability of either eye.  There are 
current diagnoses of bronchiectasis and probable early 
chronic obstructive lung disease (September 2005) and chronic 
bronchitis and emphysema (October 2005), but there is no 
medical evidence of any current disability of the upper 
respiratory system.

The record includes a December 2004 VA diagnosis of 
lymphadenopathy and a January 2005 diagnosis of minimal 
shotty adenopathy of the mediastinum.  However, the report of 
the VA examination of the veteran in March 2005 is more 
current and detailed and indicates  that no chronic 
disability of the lymph system exists.  Most recently, a 
February 2006 VA treatment record stated that physical 
examination of the veteran's nodes has revealed them to be 
"chronic stable."  

The veteran has never been diagnosed with sinus 
histiocytosis.  A VA hematologist and oncologist who examined 
the veteran in November 2004 confirmed that there is no sinus 
histiocytosis.  

In addition, there is no current diagnosis of any chronic 
right ovarian disorder.  A July 2000 VA pelvic ultrasound 
record notes in this regard that the veteran's ovaries are 
"not well visualized" (i.e., cannot be seen too well).

Upon review of the evidence, the Board finds that any 
evidence of the veteran's claimed disabilities, if present at 
all, only appears in the record many years after discharge 
from military service.  With the exception of the September 
1988 record of pelvic inflammatory disease (for which there 
is no current diagnosis), all of the post-service evidence 
dates from well over twenty years after discharge from active 
duty.  Moreover, there is no medical evidence suggesting that 
a single claimed disability is etiologically related to 
service.  

Finally, a VA examiner in March 2005 failed to diagnose a 
single one of these disorders with the exception of lordosis 
and lumbar strain, even though the veteran made specific 
complaints and recited her history.  That examination's 
findings bear further elaboration in conclusion.  As to the 
veteran's back, the veteran reported that she saw a physician 
for this for the first time in 2000 or 2001.  The March 2005 
examiner diagnosed lumbar strain and increased lumbar 
lordosis but commented, in light of the lack of treatment 
evidence for two decades after service, that any connection 
to military service would be speculative at this point.  

As to the claimed disorder of the ovaries, the veteran 
reported on examination in March 2005 that she had had no 
problems with her ovaries for the past six months.  The 
examiner diagnosed past right ovarian cyst in service, with 
no ultrasound evidence of a continued problem.  The examiner 
found that there were no current residuals of a right ovarian 
cyst from service; indeed, the examiner added, there was no 
definite evidence of any ovarian cyst at all.  As to the 
lymph nodes, the veteran reported no lymph node tenderness 
but did report intermittent lymph node enlargement in the 
neck, groin and mediastinum.  On examination, the physician 
found no cervical, axillary, or inguinal lymphadenopathy.  No 
tenderness was found on examination.  

The Board has also considered the veteran's statements in 
support of her claims, but notes that as a lay person, she is 
not competent to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

For the reasons and bases discussed above, the Board 
concludes that the preponderance of the evidence establishes 
that the veteran has no chronic eye disability, right ovarian 
disability, sinus histiocytosis, disability of the upper 
respiratory system, or disability of the lymph system; and 
that her current low back disability is unrelated to service.   


ORDER

Entitlement to service connection for low back disability is 
denied.

Entitlement to service connection for bilateral eye 
disability is denied.

Entitlement to service connection for chronic upper 
respiratory disability is denied.

Entitlement to service connection for chronic disability of 
the lymph system is denied.

Entitlement to service connection for sinus histiocytosis is 
denied.

Entitlement to service connection for any chronic right 
ovarian disability is denied.


____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


